OFFICE            OF THE   ATTORNEY     GENERAL       OF TEXAS
                                           AUSTIN




      Hon.  P,erl L. Lovelee
      Chelrmen OS the Committm               on IEducation
      in the %nate,
      Msridlsn,   Texns

      Dear   ?enator       :




                                                                               V
                     YQW        TsQant 0                        eoted    to #la    depwt-
      ment read8       as follows:

                                                                Attorney aneral*s
                                                                  brief that t&o
             Ststs     Board                                    rlty to make a
                                                                Iable rrohool runde
                                                                   ots in the state




                                   pO86 Or Opinion     $6105,     68 1 OOnStrUe       'it,
                            llaarllf  to eupplemcnt the eohool teachers
             eahriee     in the Ftete of Te~rtie. Bowever,         until    your
             Department olarlflea        the question    asked above, thin
             money oannot be wed to aupplsment             sobool taaohere
             salaries    1x1 6he Bate     Aid Sohod      beaeuse the $25.00
             per-eaplta     18 nou belq      used in their     budget aa re-
             oelpts alone with their 501 loos1 malntenanee               money
             end aa I oonetrue       the law, if the $4.00 augplearent
             creates    a new per-oaplta      apportionment     of r29.00 the
             total    amount will    heve to oount a8 raoolyts        in the
             budget.     If, however, this money ir eroesrive            as
             monies above 501 mcllntcmance 1s eroersl~r             In Home
             EIill No. 174, Aota of the 48th Legleleture,             then tbla
             $4.00 map be used to supplement           sohool tsaobere.‘~aelar-
NOCOIIMUHICATION
            d?k..ab$88$$*            d -~hoo18
                                   LbL&!Ni,,AL    -iL$-&&,h4a
                                             OClNlw4
                                                   ”                    ,~~~~~=.~~=~~~~~,~~*~~
Hon. Karl I.. Lovelady,          page 2




      budget     (18 reoeipt8     against    the smouat   they   muld
    . receive      a.8 rtate    AId.
            “In summation my queatloa    la simply this:
      Lay Opinion di6105 be oonatrued    In the lleht    and
      purpose for which It wao Intended,      namely, that
      of 8uppleaentIng   8ohool teaohecs   sel8rIae   in
      Stat@ Aid Sahool8 as well a8 Sohool teaohera
      malarles  In aon-State   Aid !Mhoo18.n

            In our OpInIon No. 0-6105, ua pointed out thet the
Legl8latura   oannot (by general law) limit   the per aapltr
apportionment   to eny amount leer then that whloh wIl1 relrult
frer  the ennual 8pplIoatIon   and equal dI8trlbutIon  of -all of
the AvaIleble   Robool Fundr.
          TN8 oonoluslon     wea b88ed an Paotlon 5 at Artlole
7 of our Stete Constitution,    rNoh provides,   in part, a8
r0ii0w8:

            *. . . and the Available  Sohool Fund 8hal
      k applied annu812    to the support   ai the T#O
                                                   pU
      ?reo 8ohool8.   And no lrw 8hell ever be emoted
      appropriating  any part of the Permanent or Avall-
      able School Fund to anj other purpone whatever8
      . . . .”
            It Is therefore     the opinion of thl8 department that
the nupplemuntal     apportionment     of $4.00 referred to in your
oommunloation i8 simply a part of the total          per oeplta eppor-
tlonment for the 8oholmstla        year OS 1943-1944.    It l@ not to
ti ooneldered   ae merely an lxoe88 over and above the eo-oalled
*now axlstlng    st8tutorg    amount o? $25.OO,* 08 stated     In your
oommunIoetIon.
                Eeotlon 2 of Artlole        3 of 8.   B. 176, Chap.     373,   48th
Leglaleture,       reed8 aa follc~~8:
            -Sea. 2. 3818ry Sohedule and Length of Term.
      The base pay for ola8s room teaohers      In unaooredited
      school8 shall   be Ninety-firs    Dollar8 ($95) per month
      ror eight (8) montha.      The bare pay ror 01886 roa
      teaohers   In aooredlted   rohools 8hell be On8 Hundrad
    --   .




     Collar8     ($100) per month for nine (9) months.
     Two Bllare         end Fifty Oenta ($2.30) per month
     Shall be added for eaoh year of oollege                      oredlt
     over one year not to eroeod Ten Dollars                      ($10).
     One Dollar end ?lfty             Cents (41.50) par month
.    shall be added for each year of teeohlng ex-
     perlenae;      provided       such amount adQsQ for ex-
     perlenaa     shell not exoaed Fliteon               Dollera
     ($15) per month. Hddltlonel                  allowenoes      for
     te8OherS SerVing es priaOIpal8                  and/or auper-
     intendents ah811 be the ume a8 wee provided
     for the year 1942-1943. The lnnU81 salary of
     teeohera     117 saaredltea          sohoola shell       be the
     monthly salary multiplied                by hino (9).        The
     amusl     salary of teaohora             in ua8ooredIted
     8ohool8 ahall be the monthly rlsry                     multi llsd
     by eight (8). The snnlul                 salery    of 3uparLb
     tendant      Of 8ooradltod           8OhOOl8 With eight (8)
     or BOt‘S r Oa tB @ 8Od        lftlliat+d       OPOdit88 nd
     entitled to 81X (6) teaabe-                  or 6ero under
     Section    1 of this         Artiola,      Yoastion81     Agrloul-
     tUr8    teeOhSr8, and wade8 8Rd tidU8trtiS te#Oh-
     era shall be the monthly rlsry IISdetezminod
     ff2;0hedule        stated     heroin multiplied          by twrlvo
               The annual aalsry of Rome Eoonolios
     tea&era      ahall     be the monthly salary             88 de-
     termined br Said aoheduls multIplied                     by ten
      (10).    A.lltwoh ruthortaed 88l8riae                 uy be
     paid in tWOlV* (12) SqUSl pSyBent8, WhiOh
     Shell not lxossd the aoatrrot or the selsry
     sahedulr,      be Inning with September 18t of laah
     fear.     Srlsr f sa of Superintendent8              end Was-
     tionel    taaohera 68~ begin on July 1st r8ther
     then September          lab.     All    #Oh0018 of the so-
     orodltod     ola8o reoeiving            aid shall provido 8
     term of spproxlmstely              aIn@ (9) months, and
     8ahoOl8 of the uneoaredlted                 ala88   reoeiving
     aid Shell provide 8 tell 01 IpprOXimetely
     eight (8) months.             An aaomdlted SOhOOl 18
     herein defined as a aohool ta8ohlng elthsr
     the elementary          gradea,      the oIementarg       gad@8
     plus two (2) years of high aahool,                    or the
     elementary       gad*8       end four (4) pmrr           of high
     sahool ana reoognlaed by the "tate Dep;$zne;t
      of Edtioatlon aa doing ste.nderd work
     any aohool distrlot             eligible      to reorive     scllery
     Aid under t&e provisiona                of this    Aot meintein
      e oalery sahedule           In exaaas cf the fielsrf
      sahedule     stated herein          with revanu~ listed          a8
      reoelpts     in the budget the amount OS salaryaid
     reaslved bf euah sahool di#triot                   shall    be reduoed
      by t&a amount of auoh lxOo88.*
    Bon. mrl    2.. Lorolady,   pee0 4




                 %ate Aid (as euoh) i6 a tmtter wIthin tb lagla-
    1atire   dl6cr4Jtlon.     Ho oonetltutlonal    proriaiom    rclquire or
    prohibit    Ctatc Aid (oar auoh) to our publio Bohoola. Thcrerork,
    the leglsletiv6      intent  le the ooatrolllng     rrtotor to be oon-
    aldered in thla oonnaotlon.
!                me proria~ona       or motion     ?,,wt.  3, H. E. 176,
    quotoa   above, reveal    that     the Lagialature    has provided a
    Salary Sohedule and Length OS Tec~p. ?or lohoola to rollow and
    maintain   In order to raoalre        Falary A.U rrQt the Stetb.      The
    last sentenoe OS se16 %otloa           2 la olear and apaolflo.     It
    provides   tor a raduotlon       in Salary AId to any aohool dlatriot
    eli8lble   thuafor   uhloh maintains        a aalarf   aohsdula in 0x0086
    of that steted thamln         with revmum llated       as raoelpta  in thr
    budgot.    Said reduotlon      shall equsl the amunt o? luoh lxoeaa.
                 fa tiaw 0r the roree:oing, it la th0 0 inion           of
    tbla departsent     that asid additional      four ($L.OOP dollars     par
    oa ita apportlonmant      rust be listed     as reoelpta    in the budge.
    Ue! thor 080 any aahool dlatrlot       eligible    to reaelro   salary ald,
    am.. now provided     by law, blarogar& tha sa la r y lohadulo sad
    laagth oi term prori~lone of Eeotlon 2, Art. f, B. B. 1.76, 46th
    &gialataro,     lbavo quoted.


                                         Vary truly   yours